PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hoggan, Patrick, R.
Application No. 14/973,323
Filed: 17 Dec 2015
For: Dual-winged Slat

:
:
:	DECISION ON PETITION
:
:



The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a), filed June 25, 2021.

The instant application became abandoned June 28, 2018 for failure to timely submit a proper reply to the non-final Office action mailed March 27, 2018. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed October 22, 2018.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The instant petition has been carefully considered and found in compliance with the requirements set forth above. The required reply and petition fee were previously submitted. A statement and explanation of unintentional delay accompany the instant renewed petition.

Accordingly, the application is being directed to GAU 3678 for further processing.

Accordingly, the petition is GRANTED.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions